DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1-7, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as obvious over Tokashiki et al. (US 20100053441) in view of Peters et al. (US 20140324749).
Considering claim 1, Tokashiki discloses an apparatus (100, fig. 2) comprising: a processor (e.g., item 130 and/or 112, 122, 131 or 123), and a memory (e.g., item 131 and/or 123) storing instructions executable by the processor, wherein the processor is configured to: determine configuration settings for a display apparatus in dependence on one or more first input parameters indicative of one or more conditions that affect a user experience when a user views content reproduced on the display apparatus (e.g., a content control unit for displaying a video content on a display screen; a user specifying unit for specifying a user viewing the video content displayed on the display screen (se setting state of the image quality of the display screen and being associated with the attribute information of the video content (see par. 20); search for an updated set of configuration settings that are expected to produce a user response that is closer to an intended result than the predicted user response; and control the display apparatus to operate according to the updated set of configuration settings (e.g., the video display device may further include a preference information generation unit for generating preference information with respect to an image quality of the user specified by the user specifying unit, wherein the image quality adjustment unit may adjust the image quality of the display screen based at least on the preference information generated by the preference information generation unit. See par. 15.). The video display device 100 acquires the identification information of each user to search and acquire the image quality information of the user in the server 200, and uses the same for the image quality adjustment. That is, the one video display device 100 can use the image quality information registered in the server user using the video display device 100 for the first time, and the image quality adjustment suited to such user can be performed.  See par. 84).
Claim 1 differs from the Tokashiki reference in that the processor is configured to predict an expected user response as a result of operating the display apparatus according to the determined configuration settings. However, the different feature is merely a matter of design option from the disclosures of Tokashiki, considering that in Tokashiki the preference information is generated with respect to the image quality of the user, wherein image quality information is defined with the parameter for setting the image quality. The "preference information" is the information representing the image quality preferred by the user or the tendency thereof…. Each user often has different preference on what image quality of what value is preferred with respect to each parameter for determining the image quality. For example, one user may prefer a bright image, whereas another user may prefer a dark image… The image quality information or the adjustment information reflecting the tendency of preference with respect to the image quality of each user is the preference information. See par. 58.
In addition, the reference to Peters teaches a system and method allows interactive digital content to predict user -driven changes in the digital content, identify a user’s current emotional 
Accordingly, it would have been obvious to one of art before the effective filling date of the invention to have modified the teaching of Tokashiki to include a processor configured to predict an expected user response as a result of operating the display apparatus according to the determined configuration settings; in order to intelligently adapt the content to achieve a desired user experience, consisting of preferred outcomes in the digital content, a desired emotional response. 
The additional feature of claim 2 can be easily derived by a person skilled in the art from the features of Tokashiki and Peters references, considering that in Peters a pattern recognition system such as an ANN (Artificial Neural Net) may train on past occurrences of the event when combining the PD (Psychophysiological Data) with each change in a digital content’s state independently to identify correlations between PD and the likely outcome of a future digital content state without any prior information about the digital content state. See Peters’ pars. 18 and 98.
The additional feature of claim 3 can be easily derived by a person skilled in the art from the features of Tokashiki and Peters references, considering that in Tokashiki the attribute information is information representing the attribute of the video content (see par. 40).
 references, considering that in Tokashiki the content control unit displays the video content acquired from the content acquiring unit on the display unit which can operate as an electronic media (see paragraph 30). 
The additional features of claim 5 can be easily derived by a person skilled in the art from the features of Tokashiki and Peters references, considering that in Tokashiki the video display device may include an environmental setting unit for setting environmental information representing an environment in which the user is viewing the display image, wherein the image quality adjustment unit adjust the image quality of the display screen based on the environmental information set by the environmental setting unit (see par. 17).
The additional features of claims 6-7 are merely matters of design option from the disclosure of Tokashiki considering that Tokashiki teaches that the environmental setting unit can acquire information such as sunrise time and sunset time, and weather of the day via the network or via the broadcast wave, and specify the type of light source, color of light, and the like from such information (see par. 77). Tokashiki also teaches that the parameters include picture, brightness, contrast, sharpness, coloring, RGB gain, RGB bias etc., but are not limited thereto, and various parameters can be used (see par 43).

 references, considering that in Peters the system and method allowing interactive digital content to predict user-driven changes in the digital content, identify a user's current emotional response, and predict a user's emotional response for any change in the digital content, in order to intelligently adapt the content to achieve a desired user experience, consisting of preferred outcomes in the digital content, a desired emotional response, or a combination of both (see par 12).
The additional feature of claim12 is merely a matter of design option from the disclosure of the Peters reference, considering that in Peters the capturing physiological data using one or more sensors to monitor the psychophysiological response of a user to the digital content's state (see paragraph 16).
The additional feature of claim 15 can be easily derived by a person skilled in the art from the feature of Tokashiki and Peters references, considering that in Tokashiki to determine the characteristics of which parameter is reflecting the preference of the user, the preference information generation unit can extract the preference information by repeating the selecting operation over plural times by the image quality in which each parameter is appropriately adjusted. See par. 64.
The additional feature of claim 16 can be easily derived by a person skilled in the art from the features of Tokashiki and Peters references, considering that in Peters the Pattern Recognition system would train on the PD leading up to the event to identify if 
The additional features of claims 17-18 are merely matters of design option from the disclosure of Tokashiki considering that Tokashiki teaches that the attribute of the video content includes, for example, ID (Identification) of the video content, type (genre), outline of content etc., information regarding … target viewer of the video content. See par. 40.
Claim 19 relates to a method for determined configuration settings of a display apparatus to predict an expected user response. Claim 19 has substantially the same technical features as those of claim 1. Accordingly, the same reasonings as in claim 1 apply herein to claim 19.
The subject matter of claim 20 relates to a computer-readable medium with instructions performing the method of claim 1. As the limitations of claim 1 were found obvious over the combined teachings of Tokashiki and Peters, it is readily apparent that the applied prior art performs the underlying elements. As such, the same reasoning as in claim 1 applies herein to claim 20.

Allowable Subject Matter
5. 	Claims 8-9, 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
02/25/2022